Citation Nr: 0611948	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin condition 
affecting the legs.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30-percent 
disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to February 1970.  He also had subsequent 
service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2002 and March 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In September 2002, the RO denied 
the veteran's claim for service connection for a skin 
condition and he appealed.  During the pendency of his 
appeal, he filed a claim for an increased rating for his PTSD 
(The RO had granted service connection in September 2002, 
but he did not appeal the rating initially assigned for this 
disability See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999)).  In a March 2004 rating decision, the RO denied his 
claim for an increased rating.  In March 2006, to support his 
claims on appeal, he testified at a video-conference hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision as to whether the 
veteran is entitled to an increased rating for his PTSD, this 
issue is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify him 
if further action is required on his part.  


FINDINGS OF FACT

1.  The most persuasive medical evidence of record indicates 
the veteran does not currently have tinea pedis or tinea 
corporis - but rather, xerosis and eczema.

2.  The veteran's current skin condition, xerosis and eczema 
on his lower back and legs, did not originate in service and 
is not otherwise causally related to his military service. 




CONCLUSION OF LAW

The veteran's skin condition was not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with VCAA notice letters in July 
2002 and November 2003.  The letters apprised him of the 
evidence needed to support his claim that was not on record 
at the time of the letters, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letters satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against his claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Also in Pelegrini II the Court held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-120.  Here, VCAA notice was initially 
provided in July 2002, so prior to the RO's initial decision 
in September 2002.  Therefore, this was in accordance with 
the preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  



In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), including records from his 
Army Reserve unit, and private medical records from Dr. 
Anselmi.  In addition, a VA skin examination was scheduled in 
May 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And as mentioned, in March 2006, the veteran testified at a 
hearing before the undersigned VLJ.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


General Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service - only that there is a nexus (link) between the 
current condition and military service, even if first 
diagnosed after service, on the basis of all the evidence, 
including pertinent service medical records.  This can be 
shown by establishing that the disability resulted from 
personal injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Stated somewhat differently, direct service connection may 
not be granted without medical evidence of a current 
disability, medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See, e.g., Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he was treated in April 1969 for 
tinea pedis (Athlete's foot) with Tinactin, Desenex powder, 
and foot soaks.  The January 1970 physical examination given 
prior to his discharge from active duty was negative for any 
abnormalities of the skin, lower extremities, or feet.  He 
had no complaints of any skin conditions at that time.  
Periodic physical examinations were given while he was a 
member of the Army Reserves - in November 1976, October 
1980, October 1988, and December 1997.  Except for an 
appendectomy scar, the reports of these examinations indicate 
he had no skin abnormalities or complaints of any skin 
conditions.  A January 2001 Annual Medical Certification 
personally signed by him also indicates he did not believe he 
had any medical problems.  



A review of the veteran's private medical records from Dr. 
Anselmi, dated from June 1988 through March 2002, indicate he 
was treated for poison ivy on several occasions, a rash on 
his buttocks in July 1997, and tinea corporis in January 
2002.  The tinea corporis was described as large round red 
itchy patches on both lower legs.  He was prescribed 
hydrocortisone.  He cancelled a follow-up appointment in 
February 2002, and he made no mention of the skin condition 
during a March 2002 check-up.  In a March 2004 note, the 
doctor stated the veteran had tinea pedis and tinea corporis 
from a fungal infection that he got in Vietnam.

The report of a May 2004 VA skin examination indicates the 
veteran said he did not have any skin problems while on 
active duty in the military.  He said that in the early 1970s 
he began having trouble with itching on areas of his legs and 
lower back, which he treated with steroid cream.  He said the 
cream helped the condition, but did not cure it.  On 
objective physical examination, he had xerosis 
(i.e., dry skin), and there were poorly defined patches of 
eczema on his lower lumbar area and lower legs.  The rest of 
his skin was free of rash.  (Note:  During his recent March 
2006 videoconference hearing, the veteran testified under 
oath that the VA examiner did not examine his legs during 
that evaluation, but the report of it clearly indicates there 
were patches of eczema on his lower legs, so apparently an 
examination of his lower legs indeed did occur - despite his 
recollection to the contrary.  See Hr'g Tr., pg. 6 (March 
2006)).

The veteran also testified during his hearing that he 
developed a skin condition while in Vietnam and that he has 
had it continually since then (Hr'g. Tr., pgs. 4-6).  The 
record, however, does not support this contention.  Although 
he had tinea pedis while he was on active duty, this 
condition apparently resolved prior to discharge as evidenced 
by the report of the physical examination given in January 
1970.  Furthermore, he underwent several physical 
examinations for the Army Reserves and there were no reports 
of a skin condition during these ensuing years.  


The evidence indicates he was treated for tinea corporis in 
January 2002, and that he now has xerosis and eczema.  
Unfortunately, though, the record does not show continuity of 
symptomatology since his discharge from the military.  And 
when the fact of chronicity in service is not adequately 
supported or may be legitimately questioned, then a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); see, too, Savage v. Gober, 10 
Vet. App 488. 495 (1997).  

With regard to Dr. Anselmi's opinion that the veteran has 
tinea pedis and tinea corporis as a result of a fungal 
infection during service (in Vietnam), it is the Board's 
responsibility to weigh the evidence - both favorable and 
unfavorable, and decide where to give credit and where to 
withhold the same.  See Schoolman v. West, 12 Vet. App. 307, 
310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, 
although Dr. Anselmi stated the veteran had tinea pedis in 
March 2004, there is no underlying record of treatment to 
support this.  Furthermore, the veteran did not complain of 
this condition during the March 2006 hearing.  It is true 
he had tinea corporis in January 2002, but by the time of his 
May 2004 VA examination this condition (or tinea pedis for 
that matter) was not present.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

The evidence indicates the veteran has xerosis and eczema, 
including involving his legs, but more importantly there is 
no evidence these skin conditions are related to his military 
service - including to any fungal infection in Vietnam.  For 
these reasons and bases, the claim for service connection for 
a skin condition must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for skin condition is 
denied.


REMAND

The veteran contends he is entitled to a rating higher than 
30 percent for his PTSD.  Where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Pursuant to the VCAA, VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c).  Moreover, VA is 
deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility.  See Bell v. Derwinski, 2 Vet. App. 611, 612 
(1992).  During the December 2003 VA examination, the veteran 
said he was being treated for PTSD at the Scranton Vet 
Center, and that a fifth visit was scheduled later that 
month.  It does not appear, however, that the RO has made any 
attempt to obtain these treatment records.  So a remand is 
necessary to ensure compliance with the duty to assist 
provisions of the VCAA.  

In addition, during the March 2006 hearing, the veteran 
indicated he was receiving private psychiatric treatment 
twice a month from Dr. Berger and Joe Fazio.  So an attempt 
also should be made to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b); 
38 C.F.R. § 3.159(c)(1).  

And as mentioned, the Court recently issued a decision 
addressing the VCAA notice requirements.  See Dingess/Hartman 
v. Nicholson, 2006 WL 519755.  So on remand, as well, an 
effort must be made to ensure VCAA notice has been provided 
in accordance with the requirements specified in this 
decision.  

Accordingly, this claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any 
determination on the merits, ensure 
that all notification and 
development action required by the 
VCAA and implementing VA regulations 
is completed.  In particular, ensure 
that the new notification 
requirements and development 
procedures as specified in Dingess 
v. Nicholson are satisfied.  See 
Dingess, 2006 WL 519755.  

Specifically, this includes 
notifying the veteran that a 
schedular or extraschedular 
disability rating will be determined 
by applying relevant diagnostic 
codes in the rating schedule, found 
in Title 38, Code of Federal 
Regulations, to provide a disability 
rating from 0 percent to as much as 
100 percent (depending on the 
disability involved) based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment.  

In addition, the notice must provide 
examples of the types of medical and 
lay evidence that the claimant could 
submit (or ask VA to obtain) 
that are relevant to establishing a 
disability - 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, 
job application rejections, and any 
other evidence showing exceptional 
circumstances relating to the 
disability.  

And finally, the notice must explain 
how an effective date will be 
assigned if his claim is granted.  

2.  Obtain all relevant records of 
VA treatment or evaluation of the 
veteran since his discharge in 1970, 
which are not already on file.  
This includes, but is not limited 
to, treatment records at the 
Scranton Vet Center.  

3.  Ask the veteran to complete and 
return the appropriate releases (VA 
Form 21-4142s) for the medical 
records of Dr. Berger and Joe Fazio.  

Upon receipt of the appropriate 
releases, request these private 
treatment records and associate all 
received with the file.  If the 
request for these private treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e). 

4.  Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  Then readjudicate the veteran's 
claim for a rating higher than 30 
percent for his PTSD in light of the 
additional evidence obtained.  
If a higher rating is not granted to 
his satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


